Dykman, J.
This is an action for the recovery of compensation for services performed by the plaintiff in the procurement of a loan of money, which *347he effected for the defendant. The action was commenced and tried in a court of a justice of the peace, and upon the trial the plaintiff testified that the defendant desired a loan, and, when the plaintiff informed him that he would try and effect the loan the defendant desired him to go ahead. He then testified to a subsequent conversation in which he informed the defendant that he had parties who would make the loan, and that his charges for obtaining the loans would be $100, to which the defendant replied, “All right; that is satisfactory. ” The defendant offered no evidence, and so the testimony of the plaintiff stood uncontradicted. Yet the justice rendered a judgment for the defendant, which was reversed on appeal by the county court, and judgment rendered for the plaintiff for $60. The judgment was made $60 in the county court because the plaintiff had received $40 from another source. Both parties have appealed, but we think the judgment of the county court is according to the very right of the ease, as that court is bound to do. The judgment of the county court should be affirmed, without costs. All concur.